Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-7 of U.S. Patent No. 10,848,129 B2.
As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.
Current Application
USPAT 10,848,129 B2
1
2
2
2
3
2
4
2
5
2
6
3
7
4
8
5
9
6
15
7


Claims 1-9 and 15 of the present application and claims 2-7 of the patent both recite the same features except that the patent has the additional limitation of “wherein the first internal wiring pattern is connected to the electrode pattern and is an inductor that is connected to a parallel resonator of the surface acoustic wave filter”, therefore claims 2-7 of the patent meets claims 1-9 and 15 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10,340,883 B2.

Claims 1-5 of the present application and claim 11 of the patent both recite the same features except that the patent has the additional limitation of “indictive coupling, capacitive coupling or inductive coupling and capacitive coupling between the third inner wiring pattern and the electrode pattern are reduced or prevented by the shield electrode”, therefore claim 11 of the patent meets claims 1-5 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.
Allowable Subject Matter

Claims 1-9 and 15 would be allowable if the double patenting rejection of record is overcome. 

Claims 10-14, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Onishi et al. (USPAT 5,920,142). Onishi discloses in Fig. 16 an embodiment 9 having the same cover structure as embodiment 1, (see col. 17, lines 44-49) and discloses a high-frequency module comprising: a module substrate 8 that is a ceramic multilayer substrate including a plurality of layers laminated therein (see e.g. col. 17, lines 40-43), and that includes an internal wiring pattern 121; and a surface acoustic wave (SAW) device (see col. 17, lines 33-35) disposed on the module substrate 8; wherein the SAW device includes: a piezoelectric substrate chip 1; an electrode pattern functional portion 2 (see also Figs. 3A-B of embodiment 1) provided on surface 21 of the piezoelectric substrate; a support frame 5a that is provided on the surface 21 of the piezoelectric substrate 1 so as to surround the electrode pattern 2; and a cover 5b that is provided on the support and that covers the electrode pattern 2 so as to define a hollow space 20 (ibid. col. 5, lines 25-34) together with the support frame 5a and the piezoelectric substrate 1; the module substrate 8, cover 5b, and piezoelectric substrate 1 are disposed in this order in a vertical perpendicular direction with respect to the module substrate 8; and a shield electrode isolation layer 9 as labeled in Fig. 16 (see also the better view in e.g. similar Fig. 6) that is grounded (see e.g. col. 7, lines 40-47 with col. 8, lines 10-17) is provided on a surface of the cover 5b that faces the module substrate 8. However, in regards to claim 1, Onishi et al. does not teach wherein a resin member covers the surface acoustic wave filter. Thus the applicant claimed invention has been determined to be novel and non-obvious over the prior art (note that claim 1 is still rejected under double patenting as disclosed above). By virtue of dependency from claim 1, claims 2-17 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843